DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on January 07, 2021.
Claims 1-4 and 6-25 are allowed.
Examiner’s Note
Examiner had contacted Applicant representative to discuss a compact prosecution. Examiner had suggested to include dependent claims 2 and 4, or dependent claim 3 or dependent claim 5 into the independent claim 1. The applicant’s representative agreed and moved up dependent claim 5 features into the independent claim 1 and filed a supplemental amendment on January 07, 2021 to expedite the prosecution process.

Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on January 07. 2021.
Specifically, the independent Claim 1 now recites limitations as follows:

A method of generating one or more linkage values for pseudonym digital certificates used for vehicle to vehicle communication, the method comprising:
determining a linkage value function that expresses linkage values associated with a digital certificate of a vehicle as a function of a linkage seed input from a pseudonym certificate authority processor, a vehicle identifier and at least one index relating to a time period for the linkage value function from a registration authority processor, each of the linkage values being associated with a different combination of the linkage seed input, the vehicle identifier, and the at least one index:
generating a Boolean circuit representative of the linkage value function for a combination of the linkage seed input, the vehicle identifier, and the at least one index; and
executing a garbled circuit protocol on the Boolean circuit between the registration authority processor and the pseudonym certificate authority processor, wherein the pseudonym certificate authority processor privately generates a linkage value for the combination of the linkage seed input, the vehicle identifier, and the at least one index”.
The cited reference Whyte et al. (“A security Credential Management System for V2V Communications) discloses, Pseudonym CA (PCA): Issues short-term (pseudonym) certificates to devices. Individual PCAs may, for example, be limited to a particular geographic region, a particular manufacturer, or a type of devices. Registration Authority (RA): Validates, processes, and forwards requests for pseudonym certificates to PCA. (Fig. 1 (“Pseudonym CA”), Fig. 2 (RA), (“Registration Authority”), Page 2, CL(2), LN(35-48)). Linkage Authority (LA): Generates linkage values, which are used in the (Fig. 1 (LA1, LA2), Page 2, CL(2), LN(12-16)). Linkage Values. For any set of pseudonym certificates provided to a device, the SCMS inserts linkage  values that can be used to revoke all of the certificates with validity equal to or later than some time i. These linkage values are computed by XORing the pre-linkage values generated by the Linkage Authorities LA1 and LA2, and can be generated in advance of the request for a set of pseudonym certificates. Let la_id1, la_id 2 be 32-bit iden-tity strings associated with LA1 , LA2, respectively. For a set of certificates, first the LA1 (resp., the LA2) picks a random l28-bit string called the initial linkage seed ls1 (0) (resp., ls2 (0)), then for each time period (e.g., a week) i >0 calculates the linkage seed  ls1 (i)  =  H(la_id1  ||  ls1 (i  - l))  (resp., ls2 = H(la_id2 || ls2 l(I ….1))). In this coher-ence,  H(m)  denotes  the  16  most  significant  bytes  of the
SHA-256 hash output on m, and for bit-strings x and y, x ll y denotes their bit-wise concatenation. (Page 5, CL(2), LN(1-16)). Hiding Linkage Information. The PCA computes the linkage value to be included in a certificate by XOR-ing together the two pre-linkage values from the LAs, which are generated independently by the two LAs and encrypted for the PCA to prevent the RA from colluding with one of the LAs and mapping pre-linkage values to linkage values. Therefore, no single component is able to link pseudonym certificates of a single device. (Page 6, CL(1), LN(3-10))
The reference by Cizas et al. (US PGPUB. # US 2016/0112206) discloses, FIG. 7 is a flow diagram illustrating an embodiment method of registering with the PKI. Before an OBE can begin sending messages to other OBEs, it must first receive a message authentication set by registering with the PKI. At 702, an OBE first sends a registration request to the RA. This registration request includes the OBE's VAPK that the OBE has encrypted using an RPK of one of its locally stored RCs. This registration request also includes the vehicle SN. At 704, the RA then directs the HSM-RA to encrypt the vehicle SN to produce an ESN. The RA then sends to the CA an anonymous registration request that includes the ESN and the RPK-encrypted VAPK. In an embodiment, the ESN in this anonymous registration request is tagged with a MAC that is generated by the HSM-RA using a cryptographic MAC function in accordance with the vehicle SN and an RASK. At 706, the CA forwards the anonymous registration request to the root as a VAC request. At 708, the root uses an Rpk to decrypt the RPK-encrypted VAPK to obtain the VAPK. The root packages this VAPK and the ESN in a VAC that is unique to each vehicle serviced by the PKI. The root signs the VAC using an Rpk that corresponds to an RC identified in the VAC. The root encrypts the VAC using the VAPK and sends the VAPK-encrypted VAC to the CA. (Fig. 7(704), ¶49). 
The reference by Nikolaenko et al. (US PGPUB. # US 2015/0381349) discloses, the protocol goes as follows. The first party, called garbler, builds a "garbled" version of a circuit computing f. The garbler then gives to the second party, called evaluator, the garbled circuit as well as the garbled-circuit input 1 (and only those ones). The notation GI(a1) is used to denote these input values. The garbler also provides the mapping between the garbled-circuit output values and the actual bit values. Upon receiving the circuit, the evaluator engages in a 1-out-of-2 oblivious transfer protocol with the garbler, playing the role of the chooser, so as to obliviously obtain the garbled-circuit input values corresponding to its private input a2, GI(a2). From GI(a1) and GI(a2), the evaluator can therefore calculate f(a1; a2). (¶48). Nilkolaenko further discloses, the protocol evaluates the function f through a Boolean circuit 300 as seen in FIG. 3. To each wire w, 310,320 of the circuit, the garbler associates two random cryptographic keys, Kwi0, and Kwi1, that respectively correspond to the bit-values bi=0 and bi=1. Next, for each binary gate g (e.g., an OR-gate) with input wires (wi, wj) 310, 320 and output wire wk 330, the garbler computes the four ciphertexts Enc ( Kw i bi , Kw j bj ) ( Kwk g(bi ,bj) ) for bi , bj E [ 0 , 1 ]. The set of these four randomly ordered ciphertexts defines the garbled gate. (Fig. 3(300), ¶49).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…..each of the linkage values being associated with a different combination of the linkage seed input, the vehicle identifier, and the at least one index; generating a Boolean circuit representative of the linkage value function for a combination of the linkage seed input, the vehicle identifier, and the at least one index; and executing a garbled circuit protocol on the Boolean circuit between the registration authority processor and the pseudonym certificate authority processor, wherein the pseudonym certificate authority processor privately generates a linkage value for the combination of the linkage seed input, the vehicle identifier, and the at least one 
For Claim 14, cited references by Whyte et al., Cizas et al., Nikolaenko et al. teaches the claim limitations as discussed in above paragraphs c through e,  however, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “….each of the linkage values being associated with a different combination of the linkage seed key, the linkage value key, and the vehicle identifier; generating a Boolean circuit representative of the linkage value function for a combination of a linkage seed value derived from the linkage seed key, the vehicle identifier, and a value of a linkage value sequence index for the vehicle identifier; and executing a garbled circuit protocol on the Boolean circuit between the registration authority processor and the pseudonym certificate authority processor such that the registration authority processor obtains encrypted linkage values, each of the encrypted linkage values corresponding to a combination of the linkage seed value, the vehicle identifier, and value of the linkage value sequence index..”, in combination with the rest of the limitations recited in the independent claim(s).
For Claim 18, cited references by Whyte et al. , Cizas et al. , Nikolaenko et al. teaches the claim limitations as discussed in above paragraphs c through e,  however, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “….wherein the linkage value signals are generated using different combinations of the linkage seed input signal, the vehicle identifier, and the at least one index; generating a Boolean circuit representative of the linkage value function for a combination of the linkage seed executing a garbled circuit protocol on the Boolean circuit between the registration authority processor and the pseudonym certificate authority processor, whereby the pseudonym certificate authority processor privately generates a linkage value signal for the combination of the linkage seed input signal, the vehicle identifier., and the at least one index..”, in combination with the rest of the limitations recited in the independent claim(s).
For Claim 22, cited references by Whyte et al. , Cizas et al. , Nikolaenko et al. teaches the claim limitations as discussed in above paragraphs c through e,  however, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “….each of the linkage values being associated with a different combination of the linkage seed input, the vehicle identifier and the at least one index, the linkage values corresponding to different combinations of the linkage seed input, the vehicle identifier, and the at least one index; generating a Boolean circuit representative of the linkage value function for a combination of the linkage seed input, the vehicle identifier, and the at least one index; and executing a garbled circuit protocol on the Boolean circuit between the registration authority processor and the pseudonym certificate authority processor, wherein the pseudonym certificate authority processor privately generates a linkage value for the combination of the linkage seed input, the vehicle identifier, and the at least one index”, in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in 
Claims 2-4 and 6-13 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 15-17 depend on the allowed claim 14, and therefore, they are also allowed.
Claims 19-21 depend on the allowed claim 18, and therefore, they are also allowed.
Claims 23-25 depend on the allowed claim 22, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/Examiner, Art Unit 2498